United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 5, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40438
                           Summary Calendar



PATRICK MOZEE,

                                      Plaintiff-Appellant,

versus

UNIDENTIFIED CROWLEY, Lieutenant; HENRY REECE, Sergeant;
DAVID STACKS, Senior Warden; UNIDENTIFIED COMPEAU, Officer;
JOHN RUPERI, Warden; ANECIA ROSS, Correctional Officer III;
TACOMA JEFFERSON, Correctional Officer III; CHARLES BRANNAN,
Correctional Officer III; MICHAEL DOWNS, Correctional Officer IV;
OFFICER RANDY MCBAIN, Correctional Officer IV; NORRIS JORDAN,
Lieutenant; DWAYNE DEWBERRY, Major; LIEUTENANT WILLIAM D. GADDIS,
JR., Captain; BRUCE ROSEBERRY, Captain,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:04-CV-134
                       --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Patrick Mozee, Texas inmate # 884424, appeals the dismissal

of his civil rights complaint filed under 42 U.S.C. § 1983 as

frivolous pursuant to 28 U.S.C. § 1915A(b).    Mozee’s claim for

money damages on the basis that the defendants conspired not to

protect him from the death threats of other inmates lacks a basis

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40438
                                  -2-

in law because Mozee was not physically attacked and does not

allege physical injury.     See Geiger v. Jowers, 404 F.3d 371, 371

(5th Cir. 2005); 42 U.S.C. § 1997e(e).      Mozee is not entitled to

injunctive relief on his failure-to-protect claim because he has

been transferred to another unit and he has not shown a

likelihood of future harm.     See City of Los Angeles v. Lyons, 461

U.S. 95-109 (1983); Geiger, 404 F.3d at 374.

     Mozee’s claim that the defendants failed to respond to his

grievances does not implicate a constitutional right.      See

Geiger, 404 F.3d at 373-74.    Likewise, Mozee’s claim that he was

entitled to protective custody fails because he has no

constitutional right to a particular classification.      Whitley v.

Hunt, 158 F.3d 882, 889 (5th Cir. 1998), abrogated in part on

other grounds, Booth v. Churner, 532 U.S. 731 (2001); see also

Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995).      Mozee’s

claim that the district court erred when it denied his motion for

the appointment of counsel fails because his case did not involve

exceptional circumstances.     See Ulmer v. Chancellor, 691 F.2d

209, 212 (5th Cir. 1992).    Nor was he entitled to expert

witnesses at his hearing under Spears v. McCotter, 766 F.2d 179

(5th Cir. 1985).

     By failing to brief his claims that the defendants engaged

in cruel and unusual punishment during a strip search, denied him

access to the courts, and denied him food, Mozee has abandoned
                            No. 05-40438
                                 -3-

them.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     Because Mozee’s appeal lacks any legal point arguable on its

merits, it is dismissed as frivolous.      See Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).   The dismissal of Mozee’s

complaint by the district court counts as a strike under 28

U.S.C. § 1915(g), as does the dismissal of this appeal.      See

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996); 28

U.S.C. § 1915(g).   Mozee is warned that if he accumulates a third

strike, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.    See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.